UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 15, 2013 APPALACHIAN POWER COMPANY (Exact name of registrant as specified in its charter) Virginia 333-191392 54-0124790 (State of other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1 Riverside Plaza, Columbus, Ohio (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (614) 716-1000 APPALACHIAN CONSUMER RATE RELIEF FUNDING LLC (Exact name of registrant as specified in its charter) Delaware 333-191392-01 46-3706150 (State of other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1 Riverside Plaza, Columbus, Ohio (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (614) 716-3627 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events On November 15, 2013, Appalachian Power Company (“APCo”) and Appalachian Consumer Rate Relief Funding LLC (the “Issuing Entity”) issued the Senior Secured Consumer Rate Relief Bonds as described in the Preliminary Prospectus Supplement dated November 1, 2013 and the Final Prospectus Supplement dated November 6, 2013.In connection with this issuance APCo and the Issuing Entity entered into the agreements listed below in Item9.01 which are annexed hereto as exhibits to this Current Report on Form 8-K. Item 9.01. Financial Statements and Exhibits (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits. Exhibit No. Description of Exhibit Underwriting Agreement, dated as of November 6, 2013, among Appalachian Consumer Rate Relief Funding LLC (the “Issuing Entity”), Appalachian Power Company (“APCo”) and Morgan Stanley & Co. LLC and RBS Securities Inc., as representatives of the several underwriters.* Indenture, dated as ofNovember 15, 2013, between the Issuing Entity and U.S. Bank National Association, as Indenture Trustee (the “Indenture Trustee”). Servicing Agreement, dated as of November 15, 2013, between the Issuing Entity and APCo, as servicer. Consumer Rate Relief Property Sale Agreement, dated as of November 15, 2013, between the Issuing Entity and APCo, as seller. Administration Agreement, dated as ofNovember 15, 2013, between the Issuing Entity and APCo, as administrator. Opinion of Sidley Austin LLP with respect to constitutional matters. Opinion of Jackson Kelly, PLLC with respect to constitutional matters. Series Supplement, dated as ofNovember 15, 2013, between the Issuing Entity and the Indenture Trustee. * Filed as an exhibit to Form 8-K dated November 12, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. APPALACHIAN POWER COMPANY /s/ Thomas G. Berkemeyer By:Thomas G. Berkemeyer Title: Assistant Secretary APPALACHIAN CONSUMER RATE RELIEF FUNDING LLC /s/ Thomas G. Berkemeyer By: Thomas G. Berkemeyer Title: Assistant Secretary Date:November 18, 2013 INDEX TO EXHIBITS Exhibit No. Description of Exhibit Underwriting Agreement, dated as of November 6, 2013, among Appalachian Consumer Rate Relief Funding LLC (the “Issuing Entity”), Appalachian Power Company (“APCo”) and Morgan Stanley & Co. LLC and RBS Securities Inc., as representatives of the several underwriters.* Indenture, dated as ofNovember 15, 2013, between the Issuing Entity and U.S. Bank National Association, as Indenture Trustee (the “Indenture Trustee”). Servicing Agreement, dated as of November 15, 2013, between the Issuing Entity and APCo, as servicer. Consumer Rate Relief Property Sale Agreement, dated as of November 15, 2013, between the Issuing Entity and APCo, as seller. Administration Agreement, dated as ofNovember 15, 2013, between the Issuing Entity and APCo, as administrator. Opinion of Sidley Austin LLP with respect to constitutional matters. Opinion of Jackson Kelly, PLLC with respect to constitutional matters. Series Supplement, dated as ofNovember 15, 2013, between the Issuing Entity and the Indenture Trustee. * Filed as an exhibit to Form 8-K dated November 12, 2013.
